Citation Nr: 1710947	
Decision Date: 04/06/17    Archive Date: 04/19/17

DOCKET NO.  15-17 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for an acquired psychiatric disorder.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Tierney, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from January 1965 to March 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 1989 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which denied entitlement to service connection for PTSD.  The Veteran submitted additional argument via his congressman in August 1989, as well as a VA Form 21-526 in March 1990 requesting service connection for depression.  Although the RO construed the latter document as a new claim and adjudicated the same, it made no determination as to whether 3.156(b) applied to the additional evidence received within the one year appeal period of the August 1989 rating decision.  For these reasons, the Veteran's January 1989 claim for service connection for PTSD remains pending, and the August 1989 rating decision is the one on appeal to the Board.  Beraud v. McDonald, 766 F.3d 1402 (Fed. Cir. 2014).  Jurisdiction over the appeal is currently with the RO in St. Petersburg, Florida.

The Board notes that service connection for "nerves" was denied in an April 1988 rating decision, which the Veteran appealed to the Board.  In an October 1988 decision, the Board denied the claim of entitlement to service connection for a "psychiatric disorder."  The May 1989 rating decision on appeal denied service connection for PTSD.  The Board concludes that the psychiatric claim currently on appeal is the same claim as denied in the prior October 1988 Board decision, as the Veteran has described the same disability in each claim and asserted that his current symptoms have been consistent since service.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record); Velez v. Shinseki, 23 Vet. App. 199 (2009).  The Board has accordingly characterized the issues on appeal as reflected on the title page.

In an April 2016 statement, the Veteran withdrew his prior Board hearing request.  38 C.F.R. § 20.704(e) (2016). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R.
§ 20.900(c)(2016).  38 U.S.C.A. § 7107(a)(2)(West 2014).

The issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An October 1988 Board decision denied entitlement to service connection for a psychiatric disorder, prior to establishment of the Court of Appeals for Veterans Claims (Court) in November 1988. 

2.  Evidence added to the record since the October 1988 Board decision had not been previously considered and relates to an unestablished fact necessary to substantiate the Veteran's claim.


CONCLUSIONS OF LAW

1.  The October 1988 Board decision is final.  38 U.S.C.A. § 4004(West 1982); 38 C.F.R. § 19.104 (1988).  

2.  New and material evidence has been received to reopen the previously denied claim of entitlement to service connection for an acquired psychiatric disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Where a claim of entitlement to service connection has been previously denied and that decision has become final, the claim can be reopened and reconsidered only if new and material evidence is presented as to that claim.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim. 
38 C.F.R. § 3.156(a).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110.

Here, in an October 1988 decision, the Board denied service connection for a psychiatric disorder.  The Board determined that diagnosed schizophrenia had its onset many years after service, and that the Veteran's in-service personality disorder was not a disease or injury for VA purposes.  

Because this Board decision was issued in October of 1988, prior to the November 1988 establishment of the Court, the decision became final immediately.  38 U.S.C.A. §4004 (West 1982); 38 C.F.R. § 19.104 (1988).  

Evidence added to the record since the October 1988 Board decision includes a VA examination report diagnosing the Veteran with PTSD and additional information from the Veteran regarding in-service stressors.  See, e.g., January 1993 Statement from the Veteran.  As this evidence was not previously considered and relates to an unestablished fact necessary to substantiate the Veteran's claim, it is new and material, and the claim is reopened.

ORDER

New and material evidence has been received to reopen the previously denied claim of entitlement to service connection for an acquired psychiatric disorder.


REMAND

The Veteran relates his current psychiatric disability to an in-service stressor event during which his ship, the USS Terrell County (LST-1157), came under enemy attack.  A unit history of the USS Terrell County (LST-1157) does not show the ship taking fire during the Veteran's period of active service.  However, a search for deck logs for the U.S.S. Terrell County for the identified time period has not been conducted, and should be undertaken on remand.  Any outstanding VA outpatient treatment records should also be secured.

Accordingly, the case is REMANDED for the following action:

1.  Obtain from the appropriate source copies of deck logs from the USS Terrell County (LST-1157) from January 1965 to March 1966.  

All efforts to obtain the identified deck logs must be documented in the claims file, and must continue until it is reasonably certain that such records do not exist or that further efforts to obtain such verification would be futile.  If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented

2.  Then after taking any additional development deemed necessary, readjudicate the issue on appeal.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


